El Juez Asociado Señor Todd, Jr.,
emitió la opinión del -tribunal.
En nna acción de desahucio por falta de pago del canon de arrendamiento de una finca urbana situada en Santurce, propiedad del aquí peticionario, la Corte Municipal de San Juan dictó sentencia en rebeldía cuya parte dispositiva dice así:
“La Corte declara con lugar la demanda de desahucio por rebel-día del demandado disponiéndose que sí el demandado no satisface en su totalidad dentro de los treinta días después de su registro y de haberse notificado con copia de la sentencia, el demandante ten-drá derecho al local mencionado en la demanda y a que se expida un mandamiento ordenando al Marshal desalojar a todas las-personas de dicho local.”
Por considerar errónea aquella parte de la sentencia que disponía “que si el demandado no satisface en su totalidad [los cánones adeudados] dentro de los treinta días después de su registro y de haberse notificado con copia de la sen-tencia”, el demandante radicó ante la Corte de Distrito de San Juan una petición de certiorari. Expedido el auto y oídas las partes el 27 de junio de 1944 dicha corte, más de cuatro meses después o sea el 2 de noviembre de 1944, dictó sentencia anulando el auto expedido. Para revisar su ac-tuación expedimos auto de certiorari bajo la Ley número 32 de 1943 (pág. 85) por estar envuelta una cuestión de in-terés público general en relación con la interpretación y al-cance del artículo 5 de la Ley número 9 aprobada el día 17 de noviembre de 1941 ((1) pág. 27) que dispone lo siguiente:
“Cuando en una acción contra el ocupante de un local por alqui-leres o por el valor del arrendamiento del uso o la ocupación de dicho local, el demandante obtenga sentencia en rebeldía a su favor, la *352sentencia contendrá nna disposición al efecto de que,, si la misma no se satisface en su totalidad dentro1 de los treinta días después de su registro y de haberse notificado con copia de la misma' al demandado, el demandante tendrá derecho al local mencionado en la demanda y a que se expida un mandamiento ordenando al marshal desalojar a todas las personas de dicho local.”
Sostiene el peticionario que el artículo 5 no es aplicable a una acción de desahucio'y sí “únicamente a acciones por alquileres o por el valor del arrendamiento del uso o la ocu-pación de algún local” y que siendo su acción una de desa-hucio por falta de pago, erró la corte inferior al considerar aplicables a la misma las disposiciones de la Ley número 9 de 1941 que se refieren a la acción en cobro de cánones de arrendamiento, la cual es de naturaleza distinta y no acumu-lable a la acción de desahucio, según hemos resuelto en los casos de Puig v. Soto, 18 D.P.R. 132; Rourke v. Pacheco, 18 D.P.R. 981; Finlay v. R. Fabián & Cía., 24 D.P.R. 152 y Pérez v. Corte, 57 D.P.R. 764. Creemos que el peticionario tiene razón. Veamos en detalle, la propia Ley 9 de 1941 y además en relación con otra legislación aprobada en la misma sesión legislativa.
 En primer término, el título de la Ley núm. 9 apro-bada el 17 de noviembre de 1941 (Leyes de 1941, Sesión Es- , pecial, pág. 27) dice así:
“Ley relativa a las defensas que podrán establecerse en acciones basadas en contratos injustos, irrazonables y opresivos de arrenda-miento de casas y edificios destinados a vivienda y de solares donde enclaven casas ajenas destinadas a viviendas en las zonas urbanas y rurales de cualquier municipio o del Gobierno de la Capital de Puerto Rico, y pai’a otros fines.”
Asimismo los artículos 1 y 6 de dicha ley1 claramente ex-ponen la intención legislativa de que tanto en una acción de *353desahucio por falta de pago del canon como en nna acción para el cobro de alquileres “constituirá defensa el'hecho de que dichos alquileres son injustos e irrazonables y que el con-trato bajo el cual se pretenden cobrar dichos alquileres es abusivo”. Todo el propósito de esta Ley fué conceder a los demandados en desahucio por falta de pago o a los. deman-dados en cobro de alquileres la oportunidad de alegar y de-mostrar que los alquileres son injustos e irrazonables o que el contrato es abusivo. Una vez demostrado' esto debe la corte al dictar sentencia conceder al deriiandado un término-de treinta días para satisfacer en su totalidad la deuda a base de la cantidad que venía pagando anteriormente.
El artículo 5, supra, sin embargo, se refiere únicamente 'a que en las acciones en cobro de alquileres o por-el valor del arrendamiento del uso o la ocupación del local — y el de-mandante obtenga sentencia en rebeldía- — se concederá igual término de treinta días al demandado para pagar su deuda. Ninguna disposición contiene este artículo que lo haga apli-cable a una sentencia de desahucio por falta de pago dic-tada en rebeldía al extremo de que por interpretación se considere enmendado el artículo 635 del Código de Enjuicia-*354miento Civil-(Art. 16 de la Ley de Desahucio) el cual fué objeto de enmienda a virtud de la Ley número 170 aprobada el 9 de mayo de 1942 (pág. 889) 2 concediéndose cuarenta días para el lanzamiento del demandado en lugar de los quince días que originalmente disponía la ley cuando se trata de una casa destinada a habitación o vivienda de familia.
Refuerza la opinión a que hemos llegado el hecho de que la Legislatura de Puerto Rico, en la misma sesión extraor-dinaria en que aprobó la ley que discutimos, también aprobó, el mismo día, la Ley núm. 10: “Para enmendar el Artículo 628 del Código de Enjuiciamiento Civil ^‘(Edición 1933) en relación con los procedimientos sumarios en los juicios de desahucio por falta de pago de la renta y para recuperar el dominio de un inmueble en la zona urbana o rural de cual-quier municipio o del Gobierno de la Capital de Puerto Rico, y para otros fines” (Leyes de 1942 (2) pág. 33) y la Ley núm. 14 aprobada el 21 de noviembre de 1941 ((2) pág. 45) para enmendar el artículo 621 del Código de Enjuiciamiento Civil en relación con los mismos procedimientos de desahu-cio. En ambas leyes se enmienda expresamente los artículos 9 y 2 de la Ley de Desahucio. Es significativo el hecho de que la Legislatura, que tuvo ante su consideración todas es-tas medidas de emergencia en relación con los alquileres ex-cesivos y contratos de arrendamiento abusivos y enmendó expresamente la Ley de Desahucio a virtud de las Leyes nú-mero 10 y 14, al aprobar el artículo 5 de la Ley número 9, no enmendó expresamente la Ley de Desahucio en cuanto a variar los términos fijados para ordenar el lanzamiento del demandado.
La acción interpuesta por el peticionario en este caso fué una de desahucio por falta de pago y no una en cobro de *355los cánones de arrendamiento adeudados. Estas acciones son distintas según liemos resuelto en los casos anteriormente citados. El artículo 5 de la Ley núm. 9 de 1941 no es apli-cable a la acción en este caso y como consecuencia debe anu-larse la resolución dictada por la corte inferior y devolverse él caso Civil R-2524 de José Ettgenio Géigel v. Corte Municipal de San Juan para ulteriores procedimientos no incon-sistentes con esta opinión.

(1) Artículo 1. — En cualquier aeción de desahucio por falta de pago o para el cobro de alquileres de acuerdo con un contrato de arrendamiento de propiedad en las zonas urbanas y rurales de cualquier municipio o de la Capital de Puerto Bieo, utilizada para fines de vivienda, constituirá defensa el hecho de que dichos *353alquileres son injustos e irrazonables y que el contrato bajo el cual se pretenden cobrar dichos alquileres es abusivo; Disponiéndose, que cuando los cánones de arrendamiento, computados por una anualidad, no excedan do la suma de dos-cientos (200) dólares, el demandado estará exento del pago de todo dereclio, hasta la tramitación final del litigio.”
“ Artículo 6.. — Cuando en cualquier acción por alquileres o por el valor de los mismos, el' demandado suscitare la cuestión de si la cantidad reclamada en la demanda es justa y razonable, deberá, al radiear la contestación, depositar en la secretarla una suma igual a la cantidad que venía pagando hasta el momento en que se le impuso el canon que se considera injusto, irrazonable y abusivo. Si el demandado dejare de hacer dicho depósito, la corte eliminará la negación o defensa en que se levanta esa cuestión. Dicho depósito se aplicará a satisfacer la sentencia dictada, o se dispondrá del mismo, de acuerdo con los dictados de la justicia. Cuando se dicte sentencia a favor del demandante, la misma deberá contener una disposición al efecto de que si no queda satisfecha en su totalidad con el depósito, o en otra forma dentro de los treinta días siguientes a su registro y a haberse notificado con copia de la misma al demandado, el demandante tendrá derecho al local descrito en -la demanda y a que se expida un manda-miento ordenando al marshal a desalojar a todas las personas de dicho local.”


(2)“ Artículo 635. — La sentencia que declare con lugar la demanda de desa-hucio ordenará el lanzamiento del demandado dentro de los términos siguientes, contados desde que dicha sentencia quede firme:
“Cuarenta días si se tratase de una casa destinada a habitación o vivienda de familia. Veinte (20) días en todos los demás casos.”